Exhibit 10.2

 

PURDUE TECHNOLOGY CENTER

3000 Kent Avenue

West Lafayette, Indiana  47906

 

 

SECOND AMENDMENT AND

EXTENSION OF LEASE

 

 

THIS SECOND AMENDMENT AND EXTENSION OF LEASE is made this 14th day of June, 2018
by and between PURDUE RESEARCH FOUNDATION (“Landlord”), an Indiana corporation
(formed and existing under the Indiana Foundation or Holding Companies Act, Acts
of 1921, ch. 246), and ENDOCYTE (“Tenant”).  Landlord and Tenant have previously
entered into a lease (the “Lease”) dated December 8, 2015,  Extension of Lease
dated December 1, 2016 and First Amendment of Lease dated November 10, 2017 for
Units A1-100, A1-200, B1-100A, B1-400, B1-500, A2-100, A2-300, B2-300, B2-500,
B2-603, B2-700 AND B2-900 at the Purdue Technology Center, located at 3000 Kent
Avenue, West Lafayette, IN. 

 

WHEREAS, the parties wish to amend provisions of the agreement;

 

NOW THEREFORE, IN CONSIDERATION OF the mutual promises and covenants herein, it
is agreed between the parties hereto as follows:

 

1.



The Description of the Leased Premises shall read as follows:

 

20,871 square feet in Suites A1-100, A1-200, B1-100A, B1-400, B1-500, A2-100,
A2-300, B2-603, B2-700 and B2-900 (the “Leased Property”) located in the PURDUE
TECHNOLOGY CENTER at 3000 Kent Avenue, West Lafayette, Indiana (the “Building”)
in the PURDUE RESEARCH PARK (the “Park”). The Leased Property is more
particularly shown on EXHIBIT A, attached to this Amendment and made a part of
the Lease by this reference.

 

2.



The Monthly Rent Installment shall be $43,607.93 ($18.79 x 12,943 square feet /
12 months for office space and $35.33 x 7,928 square feet / 12 months for lab
space) and shall remain in effect during the Extension Period unless otherwise
altered under the provisions of Section 4 of the Lease.

 

3.



The Lease Term provided under this Lease is hereby extended for a period of Six
(6) months, commencing July 1, 2018 and expiring December 31, 2018 (the
“Extension Period”).

 

4.



It is understood by both parties that at the next lease renewal (January 1,
2019) the square footage will be adjusted to the full load factor as per the
Lease Change of Square Footage memo dated October 30, 2017 (see copy attached).

 

It is further agreed that all other terms and conditions of the Lease are hereby
affirmed and shall remain in full force and effect during the Extension Period.

 

WITNESS the signatures and seals of the above parties as of the day and year
first above written.

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

PURDUE RESEARCH FOUNDATION

 

 

 

 

 

an Indiana corporation (formed and existing under the Indiana Foundation or
Holding Companies Act, Acts of 1921, ch. 246)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L Hodde

 

 

 

 

 

 

 

David L. Hodde

 

 

 

 

 

 

 

Assistant Vice President

 

 

 

 

 

 

 

Director of Real Estate

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

Page 2:

Second Amendment and Extension of Lease

ENDOCYTE

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

/s/ Paul Moses

 

 

 

Paul Moses

 

 

 

Director of Business and Economic Development

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

ENDOCYTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mike Sherman

 

 

 

 

 

 

 

 

 

Mike Sherman

 

 

 

 

 

 

 

 

 

CEO

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

 

LEASED PREMISES

 



Unit A1-200

Office Space

9,131 square feet

Unit B1-100A

Office Space

1,715 square feet

Unit B1-400

Office Space

(included in A1-200)

Unit A2-101

Office Space

253 square feet

Unit A2-104

Office Space

216 square feet

Unit A2-105

Office Space

161 square feet

Unit A2-108

Office Space

215 square feet

Unit A2-301

Office Space

325 square feet

Unit A2-304

Office Space

216 square feet

Unit A2-305

Office Space

161 square feet

Unit B2-603

Office Space

253 square feet

Unit B2-700

Office Space

148 square feet

Unit B2-900

Office Space

149 square feet

 

 

 

 

 

 

 

Total Office Space

12,943 square feet

 

 

 

 

 

 

 

Unit A1-200

Lab Space

4,069 square feet

Unit B1-500

Lab Space

690 square feet

Unit A2-102

Lab Space

367 square feet

Unit A2-103

Lab Space

325 square feet

Unit A2-106

Lab Space

495 square feet

Unit A2-107

Lab Space

477 square feet

Unit A2-302

Lab Space

339 square feet

Unit A2-303

Lab Space

409 square feet

Unit B2-700

Lab Space

378 square feet

Unit B2-900

Lab Space

379 square feet

 

 

 

 

 

 

 

Total Lab Space

7,928 square feet

 

 

 



--------------------------------------------------------------------------------